Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application claims benefit of 63/034,624 06/04/2020.  
2. 	Claims 1-20, 22-44 and 46-50 are pending in the application.  
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					           3.1         Claims 1-17, 20, 22-41, 44 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 
           U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably 
          provide enablement  for the instant “glucokinase activator” without limitation (i.e., no 
         named compounds), i.e., see line 4 in claim 1. The specification does not enable any 
        person skilled in the art to which it pertains, or with which it is most nearly connected, to 
        make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating glucokinase activator, wherein the “glucokinase activator” is without limitation (i.e., no named compounds), see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Shi  et al. US 7,812,048.  Shi  et al. ‘048 disclose  a compound of formula (I)  representing a glucokinase activator, see column 2.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “glucokinase activator” representing a number of compounds   on pages 3-4 of the specification. There is no data present in the instant specification for the instant “glucokinase activator” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “glucokinase activator” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “glucokinase activator” without limitation. There is no guidance or working examples present for constitutional any “glucokinase activator” without limitation for the instant invention. Incorporation of the limitation of the compound of “glucokinase activator” (i.e., claim 18 or 42) supported by the specification into claim 1 and 34 respectively would overcome this rejection.
3.2 	Claims 1, 9-12, 18-20, 22-34, 42-44 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating and preventing disorders” without limitation (i.e., no named disorder or disease), see claims 1, 9-12, 18-20, 22-34, 42-44 and 46-50.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 1, 9-12, 18-20, 22-34, 42-44 and 46-50 is drawn to methods of use using  glucokinase activator for “treating and preventing disorders” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Shi  et al. US 7,812,048.  Shi  et al. ‘048 disclose  a compound of formula (I)  representing a glucokinase activator for treating diabetes, see column 27.

The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compound effective for  “treating and preventing disorders” without limitation (i.e., no named disorders). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for “treating and preventing disorders” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating “treating and preventing disorders” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “treating and preventing disorders” is treated without limitation (i.e., no named disease or disorder) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “treating and preventing disorders”   without limitation (i.e., no named disease or disorder). The “treating and preventing disorders”  without limitation (i.e., no named disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 10 of the specification.   There are no in vitro or in vivo working examples present for the “treating and preventing disorders” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treating and preventing disorders” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “treating and preventing disorders” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “treating and preventing disorders” without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treating and preventing disorders or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of limitation “preventing” from claims 1 and 34 and incorporation of named “disorders”  of supported by the specification (i.e., see claim 2) into claim 1 respectively would obviate the rejection. 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claim 1 is rejected under 35 U.S.C. 103(a) as being obvious over Shi et al. US 
                     7,812,048  and Chen et al. WO2018/108128, or see  US 2019/0328713 A1. 
  Applicant claim a method of treating, preventing, or ameliorating one or more symptoms of a glucokinase-mediated disorder (i.e., diabetes) , disease, or condition in a subject with renal impairment, comprising administering to the subject in need thereof a therapeutically effective amount of a glucokinase activator, see claim 1.  
Determination of the scope and content of the prior art (MPEP §2141.01)
	Shi et al. ‘048 discloses methods of use for treating diabetes using a compound of the formula, i.e., 
    PNG
    media_image1.png
    170
    329
    media_image1.png
    Greyscale
. The compound of Shi et al. ‘048 is a glucokinase activator, see columns 70 and 2-5.
	Chen et al. ‘713 discloses methods of use for treating diabetes using a composition comprising a compound of the formula, i.e., 
    PNG
    media_image2.png
    157
    273
    media_image2.png
    Greyscale
.  Chen et al. ‘713 compound is a glucokinase activator, see claims 76 and 111 in columns 26 and 28.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Shi et al. ‘048 and Chen et al. ‘713 is that the instant claim is silent on the scope of glucokinase activators.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claim 1 prima facie obvious because one would be motivated to employ the compound/composition and methods of use of Shi et al. ‘048 and Chen et al. ‘713 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Shi et al. ‘048 and Chen et al. ‘713 would possess similar activity to that which is claimed in the reference.  
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.1 	Claims 1 and 34 are rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable independently over claim 1 of 
Shi et al. US  7,812,048  and over claim 1 of Chen et al. US 11,266,630 respectively. 
Although the conflicting claims are not identical, they are not patentably distinct from 
each other and reasons are as follows.
  Applicant claim a method of treating, preventing, or ameliorating one or more symptoms of a glucokinase-mediated disorder (i.e., diabetes) , disease, or condition in a subject with renal impairment, comprising administering to the subject in need thereof a therapeutically effective amount of a glucokinase activator, see claim 1.  
Applicants claim a method of treating, preventing, or ameliorating one or more symptoms of a chronic kidney disease in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of a glucokinase activator, see claim 34.
Shi et al. ‘048 claims  a compound of the formula, i.e., 
    PNG
    media_image1.png
    170
    329
    media_image1.png
    Greyscale
. The compound of Shi et al. ‘048 is a glucokinase activator, see claim 1 in column 70 and columns 2-5.
	Chen et al. ‘630 claims  a composition comprising a compound of the formula, i.e., 
    PNG
    media_image2.png
    157
    273
    media_image2.png
    Greyscale
.  Chen et al. ‘630 compound is a glucokinase activator for treating diabetes, see claim 1 in column 50.
The difference between instant claims and Shi et al. ‘048 and Chen et al. ‘630 is that the instant claim is silent on the scope of glucokinase activators.
One having ordinary skill in the art would find the claims 1 and 34 prima facie obvious because one would be motivated to employ the compound/composition and methods of use of Shi et al. ‘048 and Chen et al. ‘630 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known compound and methods of use of Shi et al. ‘048 and Chen et al. ‘630 would possess similar activity to that which is claimed in the reference.  

6.2 	Claims 1, 18, 28, 34 and 42 are provisionally rejected under the judicially created 
doctrine of obviousness-type double patenting as being unpatentable independently over 
claims 1, 8 and 19  of  Chen et al. co-pending application No. 17/584,951,  over claims 
14, 31 and 57 of Chen et al. co-pending application No. 17/059,148, over  claims 
1 and 78 of Chen et al. co-pending application No. 17/058,903, over claims 1 and 80 of 
Chen et al. co-pending application No. 17/058,883, claims 1-2 of Chen et al. 
co-pending application No. 17163,206 respectively. Although the conflicting claims are 
not identical, they are not patentably distinct from each other and reasons are as follows.
  Applicant claim a method of treating, preventing, or ameliorating one or more symptoms of a glucokinase-mediated disorder (i.e., diabetes) , disease, or condition in a subject with renal impairment, comprising administering to the subject in need thereof a therapeutically effective amount of a glucokinase activator, i.e., (S)-2-(4-(2-chlorophenoxy)-2-oxo-2,5-dihydro-1H-pyrrol-1-yl)-N-(1- ((R)-2,3-dihydroxypropyl)-14-pyrazol-3-yl)-4-methylpentanamide, see claims 1 and 18.  The method is combined with another agents selected from metformin, a dipeptidyl peptidase 4 (DPP-4) inhibitor, a glucagon-like peptide-1 (GLP-1) agonist, an insulin, a meglitinide, a sodium-glucose transport protein 2 (SGLT2) inhibitor, see claim 28.
Applicants claim a method of treating, preventing, or ameliorating one or more symptoms of a chronic kidney disease in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of a glucokinase activator, 
i.e., (S)-2-(4-(2-chlorophenoxy)-2-oxo-2,5-dihydro-1H-pyrrol-1-yl)-N-(1- ((R)-2,3-dihydroxypropyl)-14-pyrazol-3-yl)-4-methylpentanamide,  see claims  34 and 42.
	Chen et al. ‘951 claims  a composition comprising a compound of the formula, i.e., 
    PNG
    media_image2.png
    157
    273
    media_image2.png
    Greyscale
.  Chen et al. ‘630 compound is a glucokinase activator for treating diabetes, see claims 1, 8 and 19.
Chen et al. ‘148 claims  a composition comprising a compound of the formula, i.e., 
    PNG
    media_image2.png
    157
    273
    media_image2.png
    Greyscale
, and biguanide hypoglycemic drug (i.e., metformin).  Chen et al. ‘148 compound is a glucokinase activator for treating diabetes, see claims 14, 31 and 57. 
Chen et al. ‘903 claims  a composition comprising a 
compound of the formula, i.e., 
    PNG
    media_image2.png
    157
    273
    media_image2.png
    Greyscale
, and a DPP-IV inhibitor.  Chen et al. ‘903 compound is a glucokinase activator for treating diabetes, see claims 1 and 78.
Chen et al. ‘883 claims  a composition comprising a compound of the formula, i.e., 
    PNG
    media_image2.png
    157
    273
    media_image2.png
    Greyscale
, and a SGLT-2 inhibitor.  Chen et al. ‘883 compound is a glucokinase activator for treating diabetes, see claims 1 and 80.
The difference between instant claims and  Chen et al. ‘951, ‘148, ‘903 and ‘883 is that the instant claim is silent on the scope of glucokinase activators.
One having ordinary skill in the art would find the claims 1, 18, 28, 34 and 42 prima facie obvious because one would be motivated to employ the compound/ composition and methods of use of Chen et al. ‘951, ‘148, ‘903 and ‘883 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known 
compound and methods of use of Chen et al. ‘951, ‘148, ‘903 and ‘883 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

October 04, 2022